Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/22, 5/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0195328 by Chitti et al. (Chitti) in view of US 20150222517  by McLaughlin et al. (McLaughlin)
With respect to claim 1, Chitti teaches a method, comprising: 
receiving, at a server from a communications-enabled device that includes processing circuitry, a request for providing a user session correlated with a user identifier (ID) and a target appliance; 
in response to the request and for the requested user session: 
retrieving a user attribute from a user-ID database that stores user ID information for a plurality of user accounts, and retrieving an appliance attribute from an appliance-ID database that stores appliance ID information; and (Fig 2-206, 208; Paragraph 47, 48, 61-64 – stored user attribute and device attributes are retrieved for comparison to the received user data of the request)
correlating the retrieved user attribute and appliance attribute with the requested user session for a user account from among the plurality of user accounts; and (Paragraph 47,48, 62-64 – if the data of the request matches/contains the retrieved attributes the system matches the user name of appliance to the address of the appliance using target device lookup table)
transferring the requested user session to the target appliance as a new user session that is without the target appliance using user login information. (Paragraph 47,48, 62-64 - if the data of the request matches/contains the retrieved attributes the system matches the user name of appliance to the address of the appliance using target device lookup table and session is established between client and target device without the client directly logging into the appliance)
Chitti does not explicitly disclose the session is spatial-temporal limited.  McLaughlin teaches a session between a user device and an appliance device can be spatial-temporal limited (Paragraph 347 – session can end based on proximity, timeout or fixed time limit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the session of Chitti be spatial-temporal limited as in McLaughlin.  One would be motivated to have this as it is desirable to assist a user in managing connections to appliances in a secure manner. (McLaughlin Paragraph abstract, 5, 9)
With respect to claim 2, Chitti as modified teaches the method of claim 1, wherein the target appliance is another communications- enabled device having processing circuitry, and further including: correlating the retrieved user attribute and appliance attribute by authenticating a user correlated with the user account and the target appliance using the user attribute and the appliance attribute, wherein the user ID uniquely identifies the user account in the user-ID database and the request for providing the user session includes an appliance ID of the target appliance that uniquely identifies the target appliance in the appliance-ID database; and setting, using user session information in the request, a spatial-temporal threshold for limiting the new user session, an access tier, and a mechanism for accessing the new user session. (Paragraph 47,48, 62-64 - if the data of the request, which includes user id and appliance id matches/contains the retrieved attributes the system matches the user name of appliance to the address of the appliance using target device lookup table.  Session is spatial-temporal as indicated in the combination of claim 1, session gives at least a base level of access to target appliance, and mechanism can be, for example, via porta 503)
With respect to claim 3, Chitti as modified teaches the method of claim 1, wherein transferring the new user session to the target appliance further includes, verifying an appliance credential of the target appliance using the appliance attribute in response to a request from the target appliance for available user sessions, the request including the appliance credential, and providing authorization to the target appliance to access data in the user account correlated with the user ID that is spatial- temporal limited by a time threshold. (Paragraph 47,48, 62-64 - if the data of the request matches/contains the retrieved attributes the system matches the user name of appliance to the address of the appliance using target device lookup table and session is established between client and target device, session gives access to user account)
With respect to claim 4, Chitti as modified teaches the method of claim 1, further including transferring the new user session in response to verification of a verifiable token of the target appliance 
With respect to claim 5, Chitti as modified teaches the method of claim 1, the method further including, by the server: requesting an authorization token for the user session from user-ID database; and transferring the new user session further includes providing the authorization token to the target appliance. (Paragraph 66 – the AII, which includes user id information, is used for encryption as part of the session)

Allowable Subject Matter
Claims 7-15 are allowed.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455